UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 06-1411



BOARD OF      EDUCATION   OF   MONTGOMERY   COUNTY,
MARYLAND,

                                                   Plaintiff - Appellant,

     versus


S.G., a minor by her parent and next friend,
N.G.; N.G.,

                                                 Defendants - Appellees.

-------------------------------------------

THE NATIONAL DISABILITY RIGHTS NETWORK; THE
COUNCIL OF PARENT ATTORNEYS AND ADVOCATES,

                                              Amici Supporting Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, District Judge.
(8:05-cv-00323-DKC)


Argued:   March 13, 2007                        Decided:   April 25, 2007


Before WILLIAMS and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


ARGUED: Jeffrey Alan Krew, Ellicott City, Maryland, for Appellant.
Mark B. Martin, Baltimore, Maryland, for Appellees.      ON BRIEF:
Kristen Bowen Perry, WHITEFORD, TAYLOR & PRESTON,        L.L.P.,
Baltimore, Maryland, for Amici Supporting Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       After a four day hearing, an Administrative Law Judge found

that a fifteen year old girl, S.G., suffered from an emotional

disturbance that made her eligible for special education services

under the Individuals with Disabilities Education Act (“IDEA”).

The Board of Education of Montgomery County challenged that holding

in an action in federal district court.                 The Board contended that

the ALJ erred in her findings of facts, and that S.G. did not

satisfy the IDEA’s eligibility requirements for receiving a special

education because her disability did not affect her educational

performance.     The district court granted summary judgment to the

girl’s parents.      The Board now appeals, again contending that the

ALJ’s factual findings were incorrect and that even if S.G. has an

emotional     disturbance,     it    has       not   affected    her     educational

performance    and   does    not    require      that    she   receive    a   special

education.      We agree with the district court that the ALJ’s

findings of facts were regularly made and are entitled to deference

and    that   S.G.   is   eligible     for       special    education      services.

Accordingly, we affirm the judgment of the district court.



                                       I.

       S.G. was born on April 1, 1992, and has lived with her foster

parents and legal guardians, N.G. and R.G., since she was six days

old.   She was diagnosed as HIV positive at the age of four months,


                                           3
but not informed of that diagnosis until the summer of 2002, before

beginning fifth grade.      Prior to fifth grade, S.G. was bright,

motivated, sociable, well-organized -- and a successful student at

Montgomery County Public Schools.          During the 2002-03 school year,

S.G. attended fifth grade at Cashell Elementary School (the local

public school).    S.G.’s behavior began to change that year -- she

reportedly stole money, wrote disturbing, suicidal ideas, and had

difficulties    staying   organized        and   completing   assignments   at

school.

     S.G. began sixth grade the following year at Redland Middle

School (again, the local public school).           N.G. (her foster mother)

testified that S.G. began to wet her pants and had to wear diapers,

made violent and hyper-sexual writings, told her mother that she

was hearing voices instructing her to harm herself, and struggled

with memory and motivation.       On December 21, 2003, S.G. cut her

legs and put pins in her ears -- and told her mother she had heard

voices    instructing   herself   to   stab      herself.     Following   this

incident, S.G. was hospitalized at five different institutions

between December 22, 2003 and February 16, 2004. She was diagnosed

at several of them with a psychotic order not otherwise specified.

     S.G. missed twenty-two days of school in January and February,

2004 during these hospitalizations.               Before S.G. returned to

school, N.G. met with school officials, who developed a plan to

ease S.G.’s transition back to Redland. Pursuant to the plan, S.G.


                                       4
would have her assignment notebook monitored, and be given class

notes, increased time for homework and tests, an adjusted work

load, and a “flash pass” so that she could leave class whenever she

heard voices and wanted to go to the health room.   S.G. returned to

Redland on February 17, and in the following weeks used the flash

pass to leave class and return home from school early on four days,

allegedly because she was hearing voices and was deeply upset.

Although S.G. did not miss school or use the flash pass in April,

in May her problems became worse: in incidents on May 5, 6, 10, and

11, she used the flash pass because of voices telling her to kill

herself, told her foster mother that she was going to stab herself

in the heart; school authorities did not permit her to ride the bus

home or to return to school until she received certification from

a mental health professional that she was not a threat to herself.

S.G. was readmitted to Johns Hopkins on May 12, and remained

hospitalized through June 14 -- missing the remainder of the school

year at Redlands.     She thus missed fourteen days in May and left

early on five others; and missed eleven days of school in June.

     S.G.’s academic performance suffered during sixth grade as her

emotional disturbance worsened.       Her grades were strong in the

first quarter, but slipped when she began having problems in the

second.   For the third and fourth quarters, S.G.’s grades were

again satisfactory.    However, these grades were based only on the

work that S.G. actually completed; the assignments and lessons that


                                  5
she missed or failed to complete were not factored in to the

grades.      The testimony of S.G.’s teachers shows how this grading

method grossly inflated S.G.’s grades.              The English teacher who

gave S.G. a failing grade of “E” in the second quarter because,

although S.G. had missed only a few days, “she hadn’t completed

enough of the curriculum to have mastered it,” nonetheless gave her

a “B” in the fourth quarter when S.G. missed much more of the

curriculum,     because   the     teacher    counted    only   her   completed

assignments in calculating her grade.

      After S.G. was readmitted to the hospital in the spring of

2004, N.G. requested that the school complete a special education

screening for S.G.        The school held a screening meeting on May

25th, around which time N.G. provided the school with a copy of a

medical discharge summary indicating a diagnosis of schizophrenia

for   S.G.     S.G.   performed    well     on   standard   psychological   and

educational assessments, and although S.G.’s teachers found her to

be a capable student and listed various academic strengths, they

also observed that she “zoned out” a lot during class, could be in

a “daze,” and was “withdrawn,” “distracted,” and “out of it.”



                                      II.

      N.G. requested, at an Individualized Education Program (“IEP”)

meeting on June 22, 2004, that S.G. be found eligible for special

educational services because of her emotional disturbance.                  The


                                       6
school found evidence that S.G. exhibited inappropriate types of

behavior or feeling for a long period of time and to a marked

degree and so had an emotional disturbance under the IDEA, but

concluded that S.G. did not suffer an adverse educational impact

because of this condition so was not eligible for special education

services.

     On August 19, 2004, N.G. requested an administrative due

process hearing to contest the School Board’s decision not to

designate S.G. as eligible for special education.   N.G. contended

that the School Board had failed to identify S.G. as a child with

a disability during the 2003-04 school year -- and asked that S.G.

be provided with an appropriate educational program for the 2004-05

school year.   In the course of a four-day hearing in October and

November 2004, the ALJ considered written evidence and testimony

from S.G.’s teachers and psychiatrists, school officials, and

medical experts who had treated and examined S.G. In a fifty-eight

page opinion, the ALJ found that S.G. suffered from an emotional

disturbance -- namely, schizophrenia -- and that this emotional

disturbance adversely affected her educational performance in a

regular classroom.

     On the basis of these findings, the ALJ concluded that S.G.

was eligible under the IDEA for special education services in a

therapeutic classroom.   The ALJ found that the school system had

not committed violations with respect to the 2003-04 school year,


                                7
but   that   it   had   committed   a       substantive    violation   in   not

identifying S.G. as eligible for special education services for the

2004-05 school year.     The ALJ thus ordered the School Board to fund

S.G. to attend a therapeutic school.           The School Board then placed

S.G. at a therapeutic program at the Lodge School in January 2005,

where she currently remains, and has allegedly performed well

academically.

      The School Board brought this action in federal court on

February 3, 2005, pursuant to 20 U.S.C. § 1415(i)(2)(A) (2000).

Before the district court, the Board challenged the ALJ’s findings

of fact, arguing that the ALJ “gave no deference to Plaintiff’s

experts, who are school officials,” did not “devot[e] enough of her

opinion to discussing the testimony of plaintiff’s witnesses,” and

“failed to address the fact that Defendants bore the burden of

proof at the administrative level.” See Bd. of Educ. of Montgomery

County v. S.G., No. Civ. A. DKC 2005-0323, 2006 WL 544529, at *21-

22 & n.16 (D. Md. Mar. 6, 2006).              The Board disputed the ALJ’s

conclusion that S.G.’s emotional disorder caused “an educational

impact,” and it claimed that “the ALJ erred in ordering a specific

placement for S.G.” at a therapeutic school.              Id. at 20.

      The parties cross-moved for summary judgment in June and July

2005. The district court granted summary judgment to N.G. on March

6, 2006.     The court rejected the Board’s challenges to the ALJ’s

fact-finding process, concluding from the record that the ALJ had


                                        8
placed the burden on the correct party, “that the ALJ heard and

considered    extensive     testimony     from    both    Plaintiff’s    and

Defendants’ witnesses,” that the Board’s attorney had praised the

ALJ for taking “copious notes,” and that the ALJ’s opinion had

“summarized the testimony of all eight of Plaintiff’s witnesses”

and “discussed in detail her reliance as well as her rejection of

particular testimony and evidence.”        Id. at 21-22.

     The district court also agreed with the ALJ’s finding “that

S.G. suffered an educational impact because of her emotional

disturbance.” Id. at 29. Further, the district court rejected the

Board’s challenge to S.G.’s placement at a therapeutic school

because “it was the [Board’s] IEP team who determined that the

Lodge School was a proper placement for S.G.” and, moreover, “there

was ample evidence on the record that a therapeutic environment was

an appropriate placement for S.G.”        Id. at 33.

     The School Board has appealed, again alleging that the ALJ’s

fact-findings were not regularly made and should not be considered

prima facie   correct;     that   S.G.   was   not   eligible   for   special

education services under the IDEA because even if she had an

emotional    disturbance    it    did    not     impact   her   educational

performance; and that the School Board should not be required to

fund S.G. at the Lodge School.




                                     9
                                       III.

       After careful review of the record, the parties’ written and

oral arguments, and the governing legal principles, we conclude

that the ALJ’s factual findings were regularly made, and that the

district court correctly decided the legal issues before it.

Accordingly, we affirm largely on the reasoning of the district

court.    See Bd. of Educ. of Montgomery County v. S.G., No. Civ. A.

DKC 2005-0323, 2006 WL 544529 (D. Md. Mar. 6, 2006).

       We add two further points to respond to arguments the Board

has advanced on appeal.              First, the Board contends that our

precedent      requires      deference      to    the    school’s       educational

professionals.       To be sure, our cases have stated that district

courts should not, when confronted with a cold administrative

record,      substitute     their    judgment     for    those   of     educational

professionals.       See, e.g., A.B. ex rel. D.B. v. Lawson, 354 F.3d

315,   325    (4th   Cir.    2004)    (“The      district    court    ignored   the

principles     animating     IDEA    and    wrongfully      dismissed    the   ALJ’s

findings of fact.”).        We have rejected the argument, however, that

the hearing officer must always defer to the school’s experts.

While our precedent “requires the district court to explain its

reasons for rejecting the findings of the hearing officer; it does

not require the hearing officer to explain in detail its reasons

for accepting the testimony of one witness over that of another.”

County School Bd. of Henrico County, Virginia v. Z.P. ex rel. R.P.,


                                           10
399 F.3d 298, 306 (4th Cir. 2005) (citing Doyle v. Arlington County

Sch. Bd., 953 F.2d 100, 105 (4th Cir. 1991)).   Here, the ALJ, after

carefully considering all of the testimony, did in fact “discuss[]

in detail her reliance as well as her rejection of particular

testimony and evidence.”     See S.G., 2006 WL 544529, at *22.

Accordingly, the district court was not -- and we are not -- free

to reject the ALJ’s regularly made findings of facts.

     Second, the Board contends that the hearing officer erred in

considering the impact of S.G.’s frequent absences from class on

her educational performance, because it alleges that those absences

were merely “a result of S.G.’s medical condition” and so “could

not be addressed by special education.”   The Board analogizes S.G.

to a student with cancer, and quotes its own witness for the claim

that “one would not ‘treat schizophrenia with special education any

more than you would treat cancer with special education.’”      See

Reply Brief of Appellants at 29.       Extensive evidence in the

administrative record requires rejection of this argument.     That

evidence demonstrates that the public middle school environment

aggravated S.G.’s symptoms and contributed to her hearing voices,

zoning out, wanting to hurt herself, leaving class by using the

flash pass, and being absent from school.       S.G.’s psychiatrist

testified that S.G. and students like her with schizophrenia are

not “able to cope well with . . . the usual stresses in an ordinary

classroom” and “do best when they’re in a low level stress, a lot


                                11
of support, a lot of structure,” so that if S.G. were returned to

the mainstream public school “eventually, probably sooner rather

than later, [S.G.] would be hearing voices again.”   Thus, S.G. is

not analogous to a student with cancer or a purely “medical

condition,” because her classroom setting affects the symptoms of

her emotional disturbance and as a result her ability to receive

the appropriate education she is due.



                               IV.

     For the foregoing reasons, the judgment of the district court

is

                                                         AFFIRMED.




                               12